This action was brought to try the title to certain lands claimed by both parties. It was chiefly a question of location and of holding, and the only points embraced in it are noticed by the following
Charge of the Court to the jury.
Trespass is an injury to the plff's. possession; he must therefore show himself in possession, though this need not always be an actual exclusive possession. Where woodland lies between two persons, both claiming it, it is a mixed possession, and the law adjudges it to him who has the legal title. The plff. in this case contends that he, and those under whom he claims, have had the uninterrupted possession of this land for 20 years. If this is proved it is a good title in ejectment. Where a deed calls for natural and known boundaries, you are to go to these boundaries, disregarding courses and distances. If the deed gives courses and distances, and not known boundaries, you are to go by courses and distances, disregarding the quantity of acres. Boundaries first, and courses and distances next, without so much respecting the quantity of acres. The deft's. title(Scudders) is the oldest, and he is entitled to take his courses and distances go where they may.
The deft. claims as a tenant by the curtesy. If Mrs. Lank was not actually seized in her lifetime, he can have no title by the curtesy, unless indeed, the testimony goes so far as to prove him in the undisturbed possession for 20 years.
                            The plff. had a verdict, six cents damages.